Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-6 pertains to Species I that reads on Fig 2 for continuing prosecution without traverse in the communication with the Office on 08/12/2021   is acknowledged.

                                           Claim Rejections - 35 USC § 103                                                                                                                                                             
2. 	The following is a quotation of 35 U.S.C. 103 (post-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. 	 Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al.   (U.S.  2002/0044477) thereafter Takeuchi 477 in view of Mathew et al. (US 2018/0061837) thereafter Mathew 837. 
With to claim 1, Takeuchi 477(Fig 1, the abstract) discloses all the invention Integrated memory, comprising:
two-transistor-one-capacitor (2T-1C) memory devices; the 2T-1C memory devices being in paired arrangements, with each paired arrangement comprising 
a first 2T-1C memory device and a second 2T-1C memory device; the first 2T-1C memory devices each including a first transistor a second transistor, and a first capacitor between the first and second transistors; (Fig 1, First transistor MaO and second transistor  MbO, first capacitor MCO ) 
the second 2T-1C memory devices each including a third transistor a fourth transistor
, and a second capacitor between the third and fourth transistors; (Fig 1, third transistor Ma1 and fourth transistor Mb1, second capacitor MC1)
each of the first transistors having first and second source/drain regions on opposing sides of its channel region; 
each of the second transistors having third and fourth source/drain regions on opposing sides of its channel region; each of the third transistors having a fifth source/drain region on one side of its channel region, and having the second source/drain region on an opposing side of its channel region; 
each of the fourth transistors having sixth and seventh source/drain regions on opposing sides of its channel region; 
the first and fifth source/drain regions being electrically coupled with the first and second capacitors, respectively; the third and sixth source/drain regions being electrically coupled with the first and second capacitors, respectively;
first comparative digit lines electrically connected with the second source/drain regions;
second comparative digit lines electrically connected with the fourth and seventh source/drain regions; 
and the first and second comparative digit lines being comparatively coupled to one another through sense amplifiers.( all of the above limitations are shown in  Takeuchi 477 Fig 1)
Not disclosed in Takeuchi 477 is the limitation wherein first 2T-1C memory devices each including a first transistor having a horizontally-extending channel region, a second transistor
having a vertically- extending channel region,
And third transistor having a horizontally-extending channel region, a fourth transistor having a vertically-extending channel region,
Mathew 837, however, discloses an integrated circuit assembly with a 2T-1C memory cell wherein a first transistor having a horizontally-extending channel region between a first source/drain region and a second source/drain region; (Fig 5, First transistor T1) and a second transistor having a vertically-extending channel region between a third source/drain region and a fourth source/drain region;(Fig 5, second transistor T2) connected to a capacitor.
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Mathew 837 into the Takeuchi 477 device and come up with the invention of claim 1.
The rationale is as the following:
A person skilled in the art at the invention was made would have been motivated to improve the integration density performance of the Takeuchi 477 device as taught by Mathew 837 (para [0008]).
With regard to Claim 2, Takeuchi 477 discloses an integrated memory wherein:
each of the first capacitors has a first bottom electrode electrically connected with the first source/drain region, has a first top electrode electrically connected with the third source/drain region, and has a first dielectric material between the first bottom electrode and the first top electrode; and
each of the second capacitors has a second bottom electrode electrically connected with the fifth source/drain region, has a second top electrode electrically connected with the sixth source/drain region, and has a second dielectric material between the second bottom electrode and the second top electrode.(Shown in Takeuchi 477 Fig 1) 
With regard to Claim 3, the used of container capacitor are obvious over the combined Takeuchi 477 + Mathew 837 device because is known in the art at the time the invention was made (see Sills et al.. US 9,842,839 Fig 10 )
With regard to Claims 4, 5, claims 4, 5 are obvious over the combined Takeuchi 477 + Mathew 837 device for the following rationale:
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
With regard to claim 6, Takeuchi 477 disclosed a memory device being within a tier of a multitier assembly (shown in Takeuchi 477 Fig 1) 

4..	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

5.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                     CONCLUSION

6.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6,30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                  /THINH T NGUYEN/                                                                  Primary Examiner, Art Unit 2897